Order entered November 25, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01453-CR

                         JIMMY CHARLES JOHNSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F95-72894-HV

                                          ORDER
       The Court DENIES as moot appellant’s November 24, 2014 pro se “amended motion for

leave to file brief and for oral argument.” The appeal was dismissed for want of jurisdiction on

November 18, 2014.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Jimmy Charles

Johnson, TDCJ No. 727145, Clements Unit, 9601 Spur 591, Amarillo, Texas 79107-9606


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE